DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for the limitation “the main body of the metal frame” in each of the claim. Note that “a main body” is recited in claim 3 which none of the claims depends on.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the limitation “a thickness of the plastic shell increases from the first part to the second part, and then decreases from the second part to the third part”; while claim 6, which depends on claim 5, recites the limitation “the plastic shell is wrapped around a part of the main body of the metal frame close to the air inlet, and rest of the main body is uncovered”. When the rest of the main body (the second part and the third part) is covered, the thickness of the plastic shell in the first part is greater than that of the second part; which contradicts to claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (5,558,499).

Regarding claim 2, a relationship between a maximum thickness Hmax of the plastic shell and a thickness Ho of the metal frame is as follows: Ho ≤ Hmax ≤ 8Ho (judging from Fig. 2).
	Regarding claim 3, the metal frame comprises a main body comprising a first end face and a second end face (Fig. 1),  and a plurality of locating blocks 8 protruding from the first end face and the second end face, respectively; the wheel cover comprises a plurality of first mounting holes 9 (Fig. 4), and the wheel disc comprises a plurality of second mounting holes 9; the plurality of locating blocks on the first end face and the second end face are disposed in the plurality of first mounting holes and the plurality of second mounting holes, respectively, whereby the wheel cover, the wheel disc, and the metal frame are fixedly connected to each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
Kobayashi discloses the metal frame 3 comprises a sheet metal having a thickness (Fig. 2); the metal frame comprises a central camber line A; a cross section of the plastic shell 2 comprises a first curve (the top curve in Fig. 2) and a second curve (the bottom curve in Fig. 2); and the first curve and the second curve are asymmetrical with respect to the central camber line A.
	However, Kobayashi does not disclose the metal frame comprises a plurality of sheet metals having equal thickness.
Since the applicant has not disclosed that having the metal frame comprises a plurality of sheet metals having equal thickness solves any stated problem or is for any particular purpose above the fact that overall thickness of the metal frame is a combination of individual thickness of the sheet metals, and it appears that the metal frame of Kobayashi would perform equally well with the configuration as defined and claimed by applicant, it would have been an obvious matter of design choice to modify the metal frame of Kobayashi by utilizing the specific configuration as claimed. Further, it has been held that mere duplication of parts has no patentable significance In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 5, the plastic shell comprises a first part close to the air inlet (the left end part as seen in Fig. 2 of Kobayashi), a second part (the right end part as seen in Fig. 2 of Kobayashi), and a third part close to the air outlet (the right end part as seen in Fig. 2 of Kobayashi); the second part is disposed between the first part and the third part; a thickness of the plastic shell 2 increases from the first part to the second part, and then decreases from the second part to the third part.
Regarding claim 7, as far as it is definite, the plastic shell is wrapped around the main body of the metal frame.
Regarding claim 8, as far as it is definite, a thickness of the plastic shell, from a middle portion as seen in Fig. 2, decreases along a direction from the air inlet to the air outlet.
Regarding claim 9, as far as it is definite, 9. the main body comprises a plurality of through holes 11 and a plurality of protrusions 10; the plastic shell is wrapped around the plurality of through holes and , the plurality of protrusions (Figs. 1 and 2).

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Passadore (4,859,140) in view of Kobayashi.
Passadore disclose a centrifugal fan comprising a centrifugal impeller 127 (Fig. 3), a motor 21 (Fig. 1), and a volute 161 (Fig. 3); wherein the volute comprises an air inlet 153, a cavity, and an air channel; the centrifugal impeller is disposed in the cavity, and the air inlet and the air channel communicate with the cavity; and the centrifugal impeller 127 is disposed on the motor and driven by the motor.

Kobayashi teaches a centrifugal impeller as discussed in the rejection of claim 1 above.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the centrifugal fan of Passadore with the centrifugal impeller of Kobayashi for the purpose of proving a lightweight, quiet and more efficient impeller (Kobayashi, column 3, ones 27-31).

Allowable Subject Matter

Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Chou (9,109,605), Swift (5,755,555) and Sebok (3,225,422) are cited to show different centrifugal impellers with blade attaching features.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745